 



Exhibit 10.31
XO COMMUNICATIONS, LLC
WAIVER
WITH RESPECT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     This Waiver (“Waiver”), dated as of March, 13, 2008, with respect to the
Amended and Restated Credit and Guaranty Agreement, dated January 16, 2003 (as
amended, supplemented or otherwise modified, through the date hereof, and as it
may be further amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among XO Communications, LLC, a Delaware limited liability
company (the “Company” as successor by merger to XO Communications, Inc., a
Delaware corporation), certain affiliates and subsidiaries of the Company, as
Guarantors, the Lenders party thereto from time to time and Mizuho Corporate
Bank, Ltd., as administrative agent (the “Administrative Agent”).
RECITALS
     A.     Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.
     B.     Pursuant to Section 10.5 of the Credit Agreement, the Requisite
Lenders have the right to waive any provision of the Credit Documents or consent
to any departure of any Credit Party therefrom or may take any action
contemplated in the Credit Documents and such waiver shall be effective upon the
written concurrence of the Requisite Lenders.
     C.     Under Section 1.1 of the Credit Agreement, “Requisite Lenders” means
one or more Lenders having or holding Term Loan Exposure representing more than
50% of the aggregate Term Loan Exposure of all Lenders.
     D.     The Company anticipates that it may not be in compliance with
Section 6.6(a) of the Credit Agreement for one or more fiscal quarters in 2008
or 6.6(b) of the Credit Agreement for the fiscal quarter ended December 31,
2008.
     E.     The undersigned desire to waive compliance by the Company with the
requirements of Sections 6.6(a) and 6.6(b) of the Credit Agreement on the terms
and for the periods set forth herein.
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
and agreement herein contained, the parties hereto hereby agree as follows:
WAIVER
     1.     Effective as of the date of this Waiver, the undersigned hereby
waive compliance by the Company and the Guarantors with the requirements of
Sections 6.6(a) of the Credit Agreement from the date hereof through January 1,
2009 and 6.6(b) of the Credit Agreement for the fiscal quarter ended
December 31, 2008.
     2.     Except as expressly provided herein, (a) the execution, delivery and
performance of this Waiver shall not constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement

 



--------------------------------------------------------------------------------



 



or any other Credit Document and (b) the Credit Agreement and the other Credit
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
     3.     This Waiver and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the internal laws of the State of New York, and without regard to conflicts of
laws principles.
     4.     This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed and original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Waiver to be duly
executed and delivered by its respective officers thereunto duly authorized as
of the date first written above.

            LENDER:


ARNOS CORP.
      By:   Keith Cozza         Name:   Keith Cozza        Title:   Authorized
Signatory        Agreed and Acknowledged:

XO COMMUNICATIONS, LLC
      By:   Gregory Freiberg         Name:   Gregory W. Freiberg        Title:  
CFO  

 



--------------------------------------------------------------------------------



 



         

GUARANTORS:
XO HOLDINGS, INC.
NEXTLINK WIRELESS, INC.
TELECOMMUNICATIONS OF NEVADA, LLC
V&K HOLDINGS, INC
XO ASIA LIMITED
XO COMMUNICATIONS SERVICES, INC
XO INTERACTIVE, INC.
XO INTERNATIONAL HOLDINGS, INC.
XO INTERNATIONAL, INC.
XO NEVADA MERGER SUB, INC.
XO SERVICES, INC.
XO VIRGINIA, LLC
XO NS, INC.

                  By:   Gregory Freiberg         Name:   Gregory W. Freiberg   
    Title:   CFO     

 